ORDER DENYING REVIEW
This matter comes before the Fort Peck Court of Appeals on a Notice of Appeal filed by Tyson Bauer and Jana Nygard, Respondents/Appellants, parents of the *366children who are the subject of this proceeding. In the Notice of Appeal, filed July 23, 2013, they seek review of the Tribal Trial Court’s Initial Hearing Order of May 23, 2013.
The Petition for Review is denied because it was not timely filed. Under Title II, chapter 2, Sec. 207(a) of the Comprehensive Code of Justice of the Assiniboine and Sioux Tribes, Fort Peck Reservation, a Petition to Review must be filed within 15 days from the date of the final order. The parties filed a Motion for Stay of Judgment on June 27, 2013 that refers to a Notice of Appeal having been filed. However, the record does not contain an earlier Notice of Appeal.
BASED UPON THE FOREGOING, IT IS NOW, THEREFORE, THE ORDER OF THIS COURT THAT:
The Notice of Appeal is denied.